ORDER

Joseph M. Marbly appeals a district court order that denied his petition for leave to file his civil rights complaint in which he sought to assert claims for various civil rights violations. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Plaintiff has filed numerous federal lawsuits in which he has alleged that agents of the Internal Revenue Service (IRS) harassed him and kept him under surveillance after he filed employment discrimination complaints and lawsuits involving his employment with the IRS. Eventually, the district court entered an order enjoining plaintiff from filing any further vexatious lawsuits to relitigate these matters, and this court affirmed the district court’s injunctive order on appeal. Marbly v. Kay, No. 00-1530, 2000 WL 1827783 (6th Cir. Dec.8, 2000). Here, the district court properly denied plaintiffs petition for leave to file another complaint. Plaintiff has attempted to file similar lawsuits in the wake of the district court’s injunction. See Marbly v. Southfield Mayor, No. 01-2414, 2002 WL 1363554 (6th Cir. June 21, 2002), cert. dismissed, 537 U.S. 1042, 123 S.Ct. 627, 154 L.Ed.2d 512 (2002); Marbly v. Mayor, City of Southfield, No. 01-2073, 2002 WL 123583 (6th Cir. Jan.28, 2002), cert. denied, 535 U.S. 1036, 122 S.Ct. 1795, 152 L.Ed.2d 653 (2002); Marbly v. City of Southfield, No. 01-1778, 2001 WL 1587416 (6th Cir. Dec.11, 2001). While the specific claims asserted in this case differ slightly from those alleged in his prior lawsuits, plaintiffs petition is another attempt to litigate similar claims. It is noted that plaintiffs complaint does not state a claim upon which relief can be granted in any event. See Ana Leon T. v. Fed. Reserve Bank, 823 F.2d 928, 930 (6th Cir.1987). Accordingly, the district court properly denied plaintiffs petition.
For the foregoing reasons, the district court’s judgment is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.